Citation Nr: 0416529	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a herniated nucleus pulposus with degenerative 
changes, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The record reflects that, in September 2001, the veteran 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2003).  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The Board notes that the AOJ has not issued a VCAA letter in 
regard to the issue on appeal.  See VAOPGCPREC 8-2003.  

In addition, the schedular criteria for rating back 
disabilities changed during the pendency of the appellant's 
appeal.  The new criteria are effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
There is insufficient evidence to evaluate the veteran's low 
back disability under the revised criteria.  38 C.F.R. 
§ 3.326.  

The Board notes that in correspondence dated in November 
2001, the appellant indicated that he was unable to work as a 
result of his back disability.  Employment records have not 
been associated with the claims file.  The AOJ should take 
action to adjudicate the claim.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:




1.  The AOJ should schedule the 
appellant for a VA examination to 
determine the severity of the 
appellant's low back disorder.  All 
findings should be reported in detail.  
The examination report should comply 
with the revised rating criteria.

2.  The AOJ should request that the 
appellant provide his employment 
history.  Any records obtained should be 
associated with the claims file.

3.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the issue 
on appeal.  

4.  The appellant is advised, that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


